Part III   DETAILED ACTION  
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application has been examined.  Claims 1-21 are pending in this application. 

2.     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



3.   Claim(s) 1, 11-15 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mitsumoto (2020/0134840. 
    With regard to claim 1, Mitsumoto teaches an image processing method for extracting a frame from a moving image (see figs. 1-6 and  p[0062, 0074 or 0103]), the image processing method comprising: a determining step of determining a type of the moving image (see fig. 2, item 204 and fig. 6); an extracting step of extracting a frame from the moving image (reads on fig. 4), based on a result of 

 With regard to claim 11, Mitsumoto further teaches wherein, in the determining step, the type of the moving image is determined, based on information obtained by analyzing a frame of the moving image (see p[0082 or 0083]).

With regard to claim 12, Mitsumoto further teaches wherein, in the determining step, the type of the moving image is determined, based on a time of image-capturing or a recording time length of the moving image (reads on fig. 4).

   With regard to claim 13, Ishida further teaches wherein, in the determining step, the type of the 
moving image is determined, based on a shift of a focal length of each frame captured in the moving image (see p[0081)).

   With regard to claim 14, Ishida further teaches wherein, in the determining step, the type of the moving image is determined, based on an image-capturing mode or a model name of a camera used for capturing the moving image (reads on p[0004 or 0075], mode such as zooming or panning).



   

  With regard to claims 20-21, the limitations of claims 20-21 are covered by the limitations of claim 1 above.

                                        Conclusion  
4.   The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure. 
  Cuban et al. (2019/0122082) teaches  detecting condition when content is being displayed.
  DiPersi et al. (2014/0089816) teaches displaying social networking system entity information via a timeline interface.
  Wu et al. (2013/0088600) teaches a multi-resolution video analysis and key feature preserving video reduction and video tracking.
  Denise (8,538,158) teaches an image analysis and communication device control technology.

5.     Claims 2-10  and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record does not teach or suggests the features of claims 2-10 or 16-19 in combination with the features of claim 1 above.



6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone 
number for this group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 

organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
January 12, 2022